UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6987



DWAYNE LAMONT GILMORE,

                                             Petitioner - Appellant,

          versus


COMMONWEALTH OF VIRGINIA,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-03-60-7)


Submitted:   October 15, 2003             Decided:   December 3, 2003


Before GREGORY and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Dwayne Lamont Gilmore, Appellant Pro Se.       Kathleen B. Martin,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Dwayne Lamont Gilmore seeks to appeal the district court’s

order dismissing his petition filed under 28 U.S.C. § 2254 (2000)

as procedurally defaulted.                An appeal may not be taken from the

final order in a § 2254 proceeding unless a circuit justice or

judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)

(2000).       A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                           28

U.S.C. § 2253(c)(2) (2000).             A prisoner satisfies this standard by

demonstrating        that    reasonable          jurists    would     find     that    his

constitutional       claims       are   debatable     and     that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.       See Miller-El v. Cockrell, 537 U.S. 322,                       , 123 S. Ct.

1029, 1039 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose    v.    Lee,   252    F.3d    676,    683    (4th     Cir.     2001).      We    have

independently reviewed the record and conclude that Gilmore has not

made the requisite showing.             Accordingly, we deny Gilmore’s motion

to obtain an affidavit, deny a certificate of appealability, and

dismiss the appeal.              We dispense with oral argument because the

facts    and    legal   contentions         are    adequately      presented      in   the

materials      before      the    court    and     argument    would     not     aid   the

decisional process.



                                                                                DISMISSED


                                             2